Citation Nr: 1142499	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  06-26 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals, tear to left rectus femoris muscle of the thigh with chronic painful scarring.

3.  Entitlement to service connection for residuals of recurrent right ankle sprains.

4.  Entitlement to service connection for myopic astigmatism.

5.  Entitlement to a rating in excess of 10 percent for residuals, tear to left rectus femoris muscle of the thigh with chronic painful scarring. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs
ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to June 1977 and from August 1978 to December 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Portland, Oregon VARO.  In July 2005, an informal hearing conference was held before a Decision Review Officer (DRO) at the RO; a report of this conference is in the claims file.  In August 2006, on the Form 9 substantive appeal, the Veteran's representative requested a hearing before a DRO.  In a June 2007 statement, the representative requested that such hearing be cancelled, noting that the Veteran anticipated "receiving further evidence that would be ready for a [Board] hearing".  In a letter date-stamped July 23, 2008, the Board asked the Veteran to clarify whether he wanted to appear at a hearing before the Board.  This letter stated that if a response was not received within 30 days of the date of the letter, the Board would assume he did not want a hearing.  In August 2008, the Board noted that the Veteran had not responded to the letter within the specified time frame and issued a decision and remand in these matters. 


VACATUR 

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a).  

Here, at the time of the Board's August 29, 2008 decision, it appeared from the record that the Veteran did not desire a hearing before the Board.  However, in a response to the Board's July 2008 correspondence seeking clarification from the Veteran whether or not he desired a hearing before the Board, received at the RO on August 12, 2008 but not forwarded to the Board prior to the August 29, 2008 issuance of its decision, the Veteran requested to appear for a personal hearing before a Veterans Law Judge sitting at the RO (Travel Board hearing).  As the request for a hearing was timely received, the Board's issuance of a decision without affording the Veteran a hearing in the matter constituted a denial of due process.  Accordingly, in order to prevent prejudice to the Veteran, the August 2008 decision of the Board must be vacated in its entirety.  A new decision will be entered by the Judge who conducts the Travel Board hearing, as if the August 2008 decision by the Board had never been issued. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action on his part is required. 


REMAND 

The Veteran requested to appear for a personal hearing before a Veterans Law Judge of the Board at the RO.  However, he has not yet been afforded a hearing and he has not withdrawn the request.  The Veteran is entitled to a hearing on appeal (38 C.F.R. § 20.700), and his request must be honored.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a personal hearing before a traveling Veterans Law Judge at the Portland RO or, in the alternative if he so desires, a videoconference hearing before the Board.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

